DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 10 directed to allowable species with allowable generic claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to another species based on the allowed generic claim 1, previously withdrawn from consideration as a result of a restriction requirement, claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 20 & 22 directed to allowable species with allowable generic claim 13. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20 & 22, directed to another species based on the allowed generic claim 13, previously withdrawn from consideration as a result of a restriction requirement, claims 20 & 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 2-10, 13-20 & 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2, the prior art made of record does not disclose or suggest either alone or in combination “….wherein the lower gate contact plugs are each integrally formed of a continuous material to extend from a respective lower gate electrode layer to a height above a top surface of the first interlayer insulating layer, and wherein the upper gate contact plugs are each integrally formed of a continuous material to extend from a respective upper gate electrode layer to a height above a top surface of the first interlayer insulating layer…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	The above limitation is the allowable subject matter of original claim 2 as indicated in previous office action.
With respect to claim 13, the prior art made of record does not disclose or suggest either alone or in combination “…..a third gate contact plug contacting an uppermost gate electrode layer among the plurality of gate electrode layers, and the first gate contact plug has a top surface having a first height the same as that of the second gate contact plug and lower than a second height of a top-most portion of the third gate contact plug, ……” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	Ishimura fails to disclose, “……and the first gate contact plug has a top surface having a first height the same as that of the second gate contact plug…”  JEE fails to disclose, “…the first gate contact plug has a top surface having a first height……. lower than a second height of a top-most portion of the third gate contact plug…..”. It would not have been obvious to combine Ishimura & Jee to disclose above limitations as a whole in the claimed context.
Claim 23 is allowed in previous office action.
Claims 3-10 are allowed being dependent on claim 2.
Claims 14-20 & 22 are allowed being dependent on claim 13.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        /K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                       /KHAJA AHMAD/                               Primary Examiner, Art Unit 2813